DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8, 11, 14, 15, 18, 19, 22, 26, 30, 32, 35, 37, 48, and 51 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “wherein the training computer system executes a training process to learn one or more uncertainty estimation parameters of a perturbation function, the uncertainty estimation parameters for estimating uncertainty in disparity maps computed by the depth estimator; wherein the training process is performed by sampling a likelihood function based on the training examples and the perturbation function, thereby obtaining a set of sampled values for learning the one or more uncertainty estimation parameters; wherein the likelihood function measures similarity between one image of each training example and a reconstructed image computed by transforming the other image of that training example based on a possible true disparity map derived from the estimated disparity map of that training example and the perturbation function.”
claim 48: “execute a training process to learn one or more uncertainty estimation parameters of a perturbation function, the uncertainty estimation parameters for estimating uncertainty in disparity maps computed by the depth estimator; wherein the training process is performed by sampling a likelihood function based on the training examples and the perturbation function, thereby obtaining a set of sampled values for learning the one or more uncertainty estimation parameters; wherein the likelihood 
claim 51: “executing a training process to learn one or more uncertainty estimation parameters of a perturbation function, the uncertainty estimation parameters for estimating uncertainty in disparity maps computed by the depth estimator; wherein the training process is performed by sampling a likelihood function based on the training examples and the perturbation function, thereby obtaining a set of sampled values for learning the one or more uncertainty estimation parameters; and wherein the likelihood function measures similarity between one image of each training example and a reconstructed image computed by transforming the other image of that training example based on a possible true disparity map derived from the estimated disparity map of that training example and the perturbation function.”

The closest prior art of record is noted as follows:
Haeusler, Ralf, Rahul Nair, and Daniel Kondermann, 2013, "Ensemble learning for confidence measures in stereo vision." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, as cited in the IDS filed 20 September 2021.
Mostegel, Christian, et al. "Using self-contradiction to learn confidence measures in stereo vision." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2016.
Feng, Di, Lars Rosenbaum, and Klaus Dietmayer, 2018, "Towards safe autonomous driving: Capture uncertainty in the deep neural network for lidar 3d vehicle detection." 2018 21st International Conference on Intelligent Transportation Systems (ITSC). IEEE, as cited in the IDS filed 20 September 2021.

Op Het Veld et al. (U.S. Pub. No. 2019/0244380)
Dudzik et al. (U.S. Pub. No. 2021/01502797)
Dudzik et al. (U.S. Pub. No. 2021/0150278)
Yang et al. (U.S. Pub. No. 2019/0387209)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661